Ruth Botstein
Meagan Carmichael
Assistant Municipal Attorney
Municipal Attorney’s Office
P.O. Box 196650
Anchorage, Alaska 99519-6650
Phone: (907) 343-4545
Fax: (907) 343-4550
Email: uslit@muni.org

Attorneys for Defendants
Municipality of Anchorage, Anchorage Equal Rights Commission,
And Mitzi Bolaños Anderson

                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF ALASKA

THE DOWNTOWN SOUP KITCHEN                      )
d/b/a DOWNTOWN HOPE CENTER,                    )
                                               )
              Plaintiff,                       )
                                               )
vs.                                            )
                                               )
MUNICIPALITY OF ANCHORAGE,                     )
ANCHORAGE EQUAL RIGHTS                         )
COMMISSION, and MITZI BOLAÑOS                  )
ANDERSON, in her Official Capacity as          )
the Executive Director of the Anchorage        )
Equal Rights Commission,                       )
                                               )
              Defendants.                      )   Case No. 3:21-cv-00155 SLG
                                               )

              MOTION FOR 14-DAY EXTENSION OF TIME TO OPPOSE
                  MOTION FOR PRELIMINARY INJUNCTION

              Defendants Municipality of Anchorage, Anchorage Equal Rights Commission,

and Mitzi Bolaños Anderson, by and through counsel, hereby move the court for an extension of

time until August 16, 2021, in which to oppose plaintiff’s Motion for Preliminary Injunction.




         Case 3:21-cv-00155-SLG Document 21 Filed 07/30/21 Page 1 of 2
         The 14-day extension is sought because undersigned counsel is currently preparing

briefing to the Alaska Supreme Court in an expedited elections case with short deadlines that

cannot be extended, as described in the attached affidavit of counsel. As further described in the

affidavit, this brief extension of time is necessary so that defendants can prepare helpful briefing

to the Court and will not be prejudicial to any party.

         Respectfully submitted this 30th day of July, 2021.


                                                      PATRICK N. BERGT
                                                      Municipal Attorney

                                                      By: s/Ruth Botstein, s/ Meagan Carmichael
                                                             Ruth Botstein (AK Bar No. 9906016)
                                                             Meagan Carmichael (AK Bar No. 1011071)
                                                             Assistant Municipal Attorneys
                                                             Municipal Attorney’s Office
                                                             P.O. Box 196650
                                                             Anchorage, AK 99519-6650
                                                             Phone: (907) 343-4545
                                                             Fax: (907) 343-4550
                                                             Email: uslit@muni.org




Certificate of Service
The undersigned hereby certifies that on July 30, 2021, a
true and correct copy of the foregoing was served by
electronic means through the ECF system.


s/ Amber J. Cummings
Amber J. Cummings, Legal Secretary
Municipal Attorney’s Office




Motion for 14-Day Extension of Time to Oppose Motion for Preliminary Injunction
Downtown Hope Center v. MOA, AERC; Case No. 3:21-cv-00155 SLG
Page 2 of 2
           Case 3:21-cv-00155-SLG Document 21 Filed 07/30/21 Page 2 of 2
